Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  SECURITIES AND EXCHANGE COMMISSION,             :
                                                  :
                    Plaintiff,                    :
                                                  :
        v.                                        :
                                                  :
  FUSION ANALYTICS INVESTMENT                     :
   PARTNERS, LLC,                                 :
  FUSION ANALYTICS HOLDINGS, LLC, AND             :
  MICHAEL J. CONTE,                               :
                                                  :
                    Defendants.                   :
  ________________________________________________:

                   COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

         Plaintiff Securities and Exchange Commission (“Commission”) alleges:

  I.     INTRODUCTION

         1.      The Commission brings this action to enjoin further violations of the federal

  securities laws by, and obtain disgorgement and civil penalties from, defendants Fusion Analytics

  Investment Partners, LLC (“FAIP”), Fusion Analytics Holdings, LLC (“Fusion Holdings”), and

  Michael J. Conte (“Conte,” and, with FAIP and Fusion Holdings, “Defendants”).

         2.      From 2010 to 2016, Defendants raised approximately $1.4 million through the offer

  and sale of promissory notes (“Notes”) to 10 individual retail investors and advisory clients, most

  of whom were retired and elderly, without disclosing material facts regarding FAIP’s declining

  financial condition. Instead, Defendants made material misrepresentations regarding FAIP’s

  profitability and the safety and soundness of the Notes.

         3.      Defendants were unable to repay investors their principal at the time of the Notes’

  maturity due to FAIP’s worsening financial condition. Between 2013 and 2018, Defendants
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 11




  succeeded in renegotiating the material terms and reissuing six of the Notes, totaling

  approximately $850,000, still without disclosing to investors FAIP’s continuing financial decline.

  Ultimately, Defendants defaulted on the majority of the Notes.

         4.      Defendants have repaid certain investors all or part of the outstanding principal and

  interest related to their Notes. To date, Defendants have failed to repay two Notes totaling

  $246,000 in principal.

         5.      By engaging in this conduct, Defendants violated Section 17(a) of the Securities

  Act of 1933 (“Securities Act”), 15 U.S.C. § 77q(a), and Section 10(b) of the Securities Exchange

  Act of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b), and Exchange Act Rule 10b-5, 17 C.F.R.

  § 240.10b-5; and FAIP and Conte additionally violated Sections 206(1) and 206(2) of the

  Investment Advisers Act of 1940 (“Advisers Act”), 15 U.S.C. §§ 80b-6(1) and 80b-6(2). Unless

  enjoined, Defendants are reasonably likely to continue to violate the federal securities laws.

  II.    DEFENDANTS

         6.      FAIP is a Delaware limited liability company formed in January 2006 and

  headquartered in Coral Springs, Florida, with another office in Dallas, Texas. FAIP has been a

  Commission-registered investment adviser since February 16, 2010.

         7.      Fusion Holdings is a Delaware limited liability company formed in March 2006.

  Fusion Holdings is the holding company of FAIP and Fusion Analytics Securities, LLC, a broker-

  dealer registered with the Commission since March 2003. Fusion Holdings maintains a place of

  business in Coral Springs, Florida. Fusion Holdings entered into the Notes with investors.

         8.      Conte, 48, resides in St. James, New York. At all relevant times, Conte was the

  CEO of FAIP and Fusion Holdings, and he controlled FAIP through his majority ownership of

  Fusion Holdings. Conte holds Series 7, 24, and 65 securities licenses.




                                                   2
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 11




  III.    JURISDICTION AND VENUE

          9.       This Court has jurisdiction over this action pursuant to Sections 20(b), 20(d)(1),

  and 22(a) of the Securities Act, 15 U.S.C. §§ 77t(b), 77t(d)(1), and 77v(a); Sections 21(d) and

  27(a) of the Exchange Act, 15 U.S.C. §§ 78u(d) and 78aa(a); and Sections 209(d) and 214(a) of

  the Advisers Act, 15 U.S.C. §§ 80b-9(d) and 80b-14(a).

          10.      Venue is proper in the Southern District of Florida because:         (a) many of

  Defendants’ acts and transactions constituting violations of the Securities Act, the Exchange Act,

  and the Advisers Act occurred in this District, and (b) FAIP has its principal place of business in

  this District.

          11.      In connection with the conduct alleged in this Complaint, Defendants, directly and

  indirectly, made use of the means or instrumentalities of interstate commerce, the means or

  instruments of transportation and communication in interstate commerce, and the mails.

  IV.     FACTUAL ALLEGATIONS

          A.       FAIP’s Declining Financial Condition

          12.      FAIP registered with the Commission as an investment adviser in February 2010

  and reported approximately $300 million in assets under management. Within two months, FAIP’s

  assets under management had decreased to approximately $180 million.

          13.      FAIP reported a consistent decline of assets under management in all but one of its

  Forms ADV filed between 2011 and 2020. During this time, FAIP’s sole source of revenue came

  from advisory fees. With the exception of 2014, from 2008 through 2018, FAIP consistently

  incurred losses, since the income from its advisory business was insufficient to support the firm’s

  ongoing business expenses. At 2010, FAIP had negative net income, had maxed out its $100,000

  bank line of credit, and Fusion Holdings had taken out several loans to fund FAIP’s operations.




                                                    3
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 11




         B.      FAIP’s Use of the Notes’ Proceeds to Sustain the Business

         14.     In January 2010, Conte decided that FAIP would raise capital by issuing the Notes

  through Fusion Holdings. The proceeds of the Notes would be used to fund FAIP’s advisory

  business and operations, including the hiring of at least one new investment adviser representative.

         15.     Conte targeted FAIP’s advisory clients, the vast majority of whom were elderly

  retirees and with whom he had an existing advisory relationship, to invest in the Notes. In

  connection with the Notes, Conte distributed an informational deck (“Deck”) to three of FAIP’s

  advisory clients and one FAIP employee.          The Deck contained FAIP’s positive financial

  projections for the following five years; it did not contain any information about FAIP’s current

  financial condition. Conte set the terms of the Notes, which matured 12 to 24 months from

  origination, and signed most of the Note agreements on behalf of Fusion Holdings. Defendants

  issued the first Note to an advisory client in January 2010. Between September to November 2010,

  by which time Defendants had issued four Notes, FAIP’s cash balance had rapidly decreased, with

  a balance of less than $14,000 at the end of that period.

         16.     FAIP’s cash flow continued to decrease over the next two years. Contributing to

  the continued decline in advisory business revenue, one of FAIP’s largest-producing investment

  adviser representatives left FAIP in early 2012, taking his advisory clientele and corresponding

  assets under management. Thus, to raise additional much needed capital, Conte solicited another

  advisory client to purchase a Note.

         17.     In late 2013, with FAIP cash-strapped and three of the largest Notes already having

  reached maturity, Conte succeeded in getting investors to renegotiate their Notes to extend the

  maturity date and, in at least one case, to change the interest rate. Conte did not disclose that




                                                   4
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 11




  renegotiation of the notes was required because FAIP did not have the ability to pay the notes

  according to their terms.

         18.     Between 2014 and 2015, FAIP’s financial situation, including its cash flow,

  worsened. FAIP received de minimis revenue from its advisory business. Its net income for 2015

  was negative $19,493.00. Yet in August 2016, Conte solicited another FAIP advisory client to

  purchase a Note without disclosing that FAIP had been unable to repay prior Notes according to

  their terms. Once more, in 2016 and 2017, with the inability to repay the principal due, Conte

  approached two existing noteholders and succeeded in renegotiating the terms of the Notes. Again

  in 2018, with no money to repay investors their principal, Conte convinced two investors to

  renegotiate the terms of the Notes. In each instance, Defendants never disclosed to investors

  FAIP’s dire financial condition.

         19.     The Notes are securities within the meaning of the Securities Act, the Exchange

  Act, and the Advisers Act.

         C.      Defendants’ Material Misrepresentations and Omissions

         20.     Conte painted a promising picture of FAIP’s financial prospects when he solicited

  retail investors and advisory clients to purchase the Notes. He represented that the Notes would

  be less volatile than investing in the stock market and that the Notes would provide investors with

  fixed, steady income. Conte also represented to investors that the proceeds of the Notes would be

  used to expand FAIP’s business, which Conte represented was doing well, and that investors could

  expect to receive the full value of their Notes at maturity. However, at no point did Conte disclose

  to investors that FAIP had very limited cash flow and that there was a real possibility that the Notes

  might not be timely repaid unless the business expanded or improved in the short term.




                                                    5
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 11




         21.     Notwithstanding Conte’s assurances as to the stability of the Notes, Defendants

  failed to repay principal at the time of maturity to nine of the 10 investors. Further, over the course

  of years, Defendants routinely failed to pay investors timely interest payments. As FAIP’s and

  Fusion Holdings’ CEO, Conte was responsible for all decisions regarding the Notes, as well as

  overseeing the offering process and the accuracy and completeness of the relevant disclosures

  made to investors, including advisory clients. Conte was familiar with FAIP’s financial decline

  based on his role as CEO of FAIP and Fusion Holdings and his access to their bank records. Conte

  knew FAIP had not been profitable for years and for that reason, he had not received a share in

  any profits since 2015. He also knew that neither FAIP nor Fusion Holdings had the cash to repay

  the principal associated with the Notes when they came due.

  V.     CLAIMS FOR RELIEF

                          Count 1 -- Section 17(a)(1) of the Securities Act
                                     (Against All Defendants)

         22.     The Commission adopts by reference paragraphs 1 through 21 of this Complaint.

         23.     Defendants, in the offer or sale of securities by use of any means or instruments of

  transportation or communication in interstate commerce or by use of the mails, knowingly or

  recklessly, directly or indirectly employed devices, schemes, or artifices to defraud.

         24.     By reason of the foregoing Defendants violated and, unless enjoined, are reasonably

  likely to continue to violate Section 17(a)(1) of the Securities Act, 15 U.S.C. § 77q(a)(1).

                          Count 2 -- Section 17(a)(2) of the Securities Act
                                     (Against All Defendants)

         25.     The Commission adopts by reference paragraphs 1 through 21 of this Complaint.

         26.     Defendants, in the offer or sale of securities by use of any means or instruments of

  transportation or communication in interstate commerce or by use of the mails, directly or




                                                    6
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 11




  indirectly, negligently obtained money or property by means of untrue statements of material facts

  and omissions to state material facts necessary in order to make the statements made, in the light

  of the circumstances under which they were made, not misleading.

         27.     By reason of the foregoing Defendants violated and, unless enjoined, are reasonably

  likely to continue to violate Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2).

                          Count 3 -- Section 17(a)(3) of the Securities Act
                                     (Against All Defendants)

         28.     The Commission adopts by reference paragraphs 1 through 21 of this Complaint.

         29.     Defendants, in the offer or sale of securities by use of any means or instruments of

  transportation or communication in interstate commerce or by use of the mails, directly or

  indirectly, negligently engaged in transactions, practices, or courses of business which have

  operated, are now operating or will operate as a fraud or deceit upon the purchasers.

         30.     By reason of the foregoing Defendants violated and, unless enjoined, are reasonably

  likely to continue to violate Section 17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3).

                 Count 4 -- Section 10(b) and Rule 10b-5(a) of the Exchange Act
                                    (Against All Defendants)

         31.     The Commission adopts by reference paragraphs 1 through 21 of this Complaint.

         32.     Defendants, directly or indirectly, by the use of any means or instrumentality of

  interstate commerce, or of the mails, knowingly or recklessly employed devices, schemes or

  artifices to defraud in connection with the purchase or sale of any security.

         33.     By reason of the foregoing Defendants violated and, unless enjoined, are reasonably

  likely to continue to violate Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange

  Act Rule 10b-5(a), 17 C.F.R. § 240.10b-5(a).




                                                   7
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 11




                 Count 5 -- Section 10(b) and Rule 10b-5(b) of the Exchange Act
                                     (Against All Defendants)

         34.     The Commission adopts by reference paragraphs 1 through 21 of this Complaint.

         35.     Defendants, directly or indirectly, by the use of any means or instrumentality of

  interstate commerce, or of the mails, knowingly or recklessly made untrue statements of material

  facts or omitted to state material facts necessary in order to make the statements made, in the light

  of the circumstances under which they were made, not misleading, in connection with the purchase

  or sale of any security.

         36.     By reason of the foregoing Defendants violated and, unless enjoined, are reasonably

  likely to continue to violate Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange

  Act Rule 10b-5(b), 17 C.F.R. § 240.10b-5(b).

                  Count 6 -- Section 10(b) and Rule 10b-5(c) of the Exchange Act
                                     (Against All Defendants)

         37.     The Commission adopts by reference paragraphs 1 through 21 of this Complaint.

         38.     Defendants, directly or indirectly, by the use of any means or instrumentality of

  interstate commerce, or of the mails, knowingly or recklessly engaged in acts, practices, and

  courses of business which have operated, are now operating or will operate as a fraud upon any

  person in connection with the purchase or sale of any security.

         39.     By reason of the foregoing Defendants violated and, unless enjoined, are reasonably

  likely to continue to violate Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange

  Act Rule 10b-5(c), 17 C.F.R. § 240.10b-5(c).

                             Count 7 -- Section 206(1) of the Advisers Act
                                      (Against FAIP and Conte)

         40.     The Commission adopts by reference paragraphs 1 through 21 of this Complaint.




                                                   8
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 11




         41.     FAIP and Conte, for compensation, engaged in the business of directly advising

  others as to the value of securities or as to the advisability of investing in, purchasing, or selling

  securities. FAIP and Conte were therefore “investment advisers” within the meaning of Section

  202(a)(11) of the Advisers Act, 15 U.S.C. § 80b-2(a)(11).

         42.     FAIP and Conte, by use of the mails or any means or instrumentality of interstate

  commerce, directly or indirectly knowingly or recklessly employed a device, scheme, or artifice

  to defraud one or more clients or prospective clients.

         43.     By reason of the foregoing FAIP and Conte violated and, unless enjoined, are

  reasonably likely to continue to violate Section 206(1) of the Advisers Act, 15 U.S.C. § 80b-6(1).

                            Count 8 -- Section 206(2) of the Advisers Act
                                     (Against FAIP and Conte)

         44.     The Commission adopts by reference paragraphs 1 through 21 and 41 of this

  Complaint.

         45.     FAIP and Conte, by use of the mails or any means or instrumentality of interstate

  commerce, directly or indirectly, negligently engaged in transactions, practices, or courses of

  business which operated as a fraud or deceit upon one or more clients or prospective clients.

         46.     By reason of the foregoing FAIP and Conte violated and, unless enjoined, are

  reasonably likely to continue to violate Section 206(2) of the Advisers Act, 15 U.S.C. § 80b-6(2).

  VI.    RELIEF REQUESTED

         WHEREFORE, the Commission respectfully requests the Court find that Defendants

  committed the violations of the federal securities laws alleged in this Complaint, and:

         A.      Permanent Injunction

         Issue a Permanent Injunction restraining and enjoining (a) Defendants from violating

  Section 17(a) of the Securities Act, and Section 10(b) of the Exchange Act and Rule 10b-5



                                                    9
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 11




   thereunder, and (b) FAIP and Conte from violating Sections 206(1) and 206(2) of the Advisers

   Act, 15 U.S.C. §§ 80b-6(1) and 80b-6(2).

              B.     Disgorgement

              Issue an Order directing Defendants to disgorge, jointly and severally, all ill-gotten gains,

   including prejudgment interest, resulting from the acts or courses of conduct alleged in this

   Complaint.

              C.     Civil Penalty

              Issue an Order directing Defendants to pay civil money penalties, jointly and severally,

   pursuant to Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d) and Section 21(d)(3) of the

   Exchange Act, 15 U.S.C. § 78(d)(3), and in addition with respect to FAIP and Conte, Section

   209(e) of the Advisers Act, 15 U.S.C.§ 80b-9(e).

              D.     Further Relief

              Grant such other and further relief as may be necessary and appropriate.

              E.     Retain Jurisdiction

              Retain jurisdiction over this action in order to implement and carry out the terms of all

   orders and decrees that it may enter, or to entertain any suitable petition or motion by the

   Commission for additional relief within the jurisdiction of this Court.

   VII.       JURY DEMAND

              The Commission hereby demands a trial by jury on any and all issues in this action so

   triable.




                                                       10
Case 1:21-cv-22979-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 11 of 11




   August 17, 2021                        Respectfully submitted,

                                    By:   /s/ Andrew O. Schiff
                                          Regional Trial Counsel
                                          S.D. Fla. No. A5501900
                                          Direct Dial: (305) 982-6390
                                          Email: schiffa@sec.gov

                                          Attorney for Plaintiff
                                          SECURITIES AND EXCHANGE
                                          COMMISSION
                                          801 Brickell Avenue, Suite 1950
                                          Miami, Florida 33131
                                          Telephone: (305) 982-6300
                                          Facsimile: (305) 536-4146

   Of counsel:

   Cecilia Danger, Senior Counsel
   Securities and Exchange Commission
   801 Brickell Avenue, Suite 1950
   Miami, Florida 33131
   Telephone: (305) 982-6300




                                            11
